Citation Nr: 0307086	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-11 366A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for foot disorders, a leg 
condition (i.e. shin splints), and an ankle disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had Army National Guard service from October 1981 
to October 1987.  During such time she had a period of active 
duty from October 1981 to March 1982.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1998 rating decision by the RO which denied service 
connection for a foot condition, claimed as shin splints, an 
ankle condition and a leg condition.  Since the veteran's 
claimed disorders are potentially separate disorders, the 
Board has recharacterized the issues as listed on the cover 
page of this document.


REMAND

The veteran and her representative contend, in substance, 
that the veteran has a foot disorder, a leg condition (i.e. 
shin splints), and ankle disorders which were incurred during 
active military service.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The Board points out that the claims folder was sent to the 
Board in March 2003, well over two years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
veteran and his representative of the VCAA and its 
notification provisions.  

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and her representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

3.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




